295 Ga. 217
FINAL COPY


       S14Y0661. IN THE MATTER OF MARGRETT A. SKINNER.

      PER CURIAM.

      The State Bar of Georgia made a formal complaint against respondent

Margrett A. Skinner (State Bar No. 650748), alleging violations of Rules 1.3,

1.4, 1.6, and 1.16 of the Georgia Rules of Professional Conduct. Prior to an

evidentiary hearing on the formal complaint, Skinner filed a petition for

voluntary discipline, admitting that she violated Rule 1.6 by improperly

disclosing confidential information about a former client, and in which she

agreed to accept a Review Panel reprimand for the violation. The special master

and the State Bar recommended that we accept the petition for voluntary

discipline. We rejected the petition, however, noting that a Review Panel

reprimand is “the mildest form of public discipline authorized . . . for the

violation of Rule 1.6,” In the Matter of Skinner, 292 Ga. 640, 642 (740 SE2d

171) (2013), and noting as well that the petition and accompanying record did

not “reflect the nature of the disclosures (except that they concern [unspecified]

personal and confidential information) or the actual or potential harm to the
client as a result of the disclosures.” Id. at 642, n. 6. Following our rejection of

the petition, the special master conducted an evidentiary hearing, and he made

his report and recommendation on December 18, 2013, in which he found that

Skinner violated Rules 1.4 and 1.6 but not Rules 1.3 and 1.16.1 Neither party

sought review of the report by the Review Panel, and the matter is again before

this Court for decision.

      In his report, the special master found that a client retained Skinner in July

2009 to represent her in an uncontested divorce, and she paid Skinner $900,

including $150 for the filing fee. For six weeks, the client did not hear anything

from Skinner, and after multiple attempts to contact Skinner, the client finally

was able to reach Skinner again in October 2009. At that point, Skinner

informed the client that Skinner had lost the paperwork that the client had given

to Skinner in July. Skinner and the client then met again, and Skinner finally

began to draft pleadings for the divorce. The initial drafts of the pleadings had

multiple errors, and Skinner and the client exchanged several drafts and

communicated by e-mail about the status of the case in October and early



      1
          Joseph A. Boone was appointed as special master in this matter.

                                             2
November 2009. Those communications concluded by mid-November, and

Skinner and the client had no more communications until March 18, 2010, when

the client reported to Skinner that her husband would not sign the divorce papers

without changes. In April 2010, both the client and her husband signed the

papers.

      A disagreement developed about the fees and expenses of the divorce.

Skinner asked the client for an additional $185 for certain travel expenses and

the filing fee. In April and early May 2010, Skinner and the client exchanged

several e-mails about the request for additional money. Then, on May 18, the

client informed Skinner that she had hired another lawyer to complete her

divorce, and she asked Skinner to deliver her file to new counsel and to refund

$750. Skinner replied that she would not release the file unless she were paid.

Although Skinner eventually refunded $650 to the client, Skinner never

delivered the file to new counsel, contending that it only contained her “work

product.” New counsel completed the divorce within three months of her

engagement.

      Around this time, the client posted negative reviews of Skinner on three

consumer Internet pages. When Skinner learned of the negative reviews, she

                                       3
posted a response on the Internet, a response that contained personal and

confidential information about her former client that Skinner had obtained in the

course of her representation of the client. In particular, Skinner identified the

client by name, identified the employer of the client, stated how much the client

had paid Skinner, identified the county in which the divorce had been filed, and

stated that the client had a boyfriend. The client filed a grievance against

Skinner, and in response to the grievance, Skinner said in August 2011 that she

would remove her posting from the Internet. It was not removed, however, until

February 2012.

       The special master found that Skinner violated Rule 1.4 when she failed

between July and October 2010 to keep her client reasonably informed of the

status of the divorce, and the special master found that Skinner violated Rule 1.6

when she disclosed confidential information about her client on the Internet. The

special master found no violation of Rules 1.3 and 1.16.2 Turning to the


       2
         About Rule 1.16, the special master reported his belief that Skinner technically
violated the rule by failing to deliver the file of her client to successor counsel based on a
mistaken belief that signed pleadings in the file belonged to her as “work product.” See
Formal Advisory Opinion 87-5; Swift, Currie, McGhee & Hiers v. Henry, 276 Ga. 571 (581
SE2d 37) (2003). But the special master did not actually find a violation nor recommend any
discipline under Rule 1.16. The special master reported that he made no such finding or
recommendation because there was no clear and convincing evidence of prejudice, insofar

                                              4
appropriate discipline for these violations, the special master noted that Skinner

had substantial experience as a practicing lawyer — she was admitted to the Bar

in 1987 — which is an aggravating circumstance. The special master also found,

however, a number of mitigating circumstances, including that Skinner had no

prior discipline, the absence of a dishonest or selfish motive for her improper

conduct, that she refunded a substantial portion of her fee to the client even after

doing work for the client, that she accepted responsibility for her misconduct by

filing a petition for voluntary discipline, that she otherwise was cooperative in

the disciplinary proceedings, and that she had expressed remorse for her

misconduct. In addition, the special master found as mitigation that Skinner

experienced a number of personal problems during her representation of the

client and the subsequent time that she posted the confidential information about

her client on the Internet, including colon surgery in April 2010, the diagnosis

of both her mother and father with cancer (she was their primary caregiver), and

the death of her father. For both violations, the special master recommended a

public reprimand, with the additional condition that Skinner “be instructed to



as the client already had the documents contained in the file. As to the retention of unearned
fees, the special master found the issue moot in light of the refund of $650 to the client.

                                              5
take advantage of the State Bar’s Law Practice Management services and

recommendations with respect to internal office procedures, client files, and case

tracking procedures.”

        We have reviewed carefully the record and the very detailed report of the

special master, and we agree with his recommendation of a public reprimand,

as well as the additional condition that Skinner be instructed to take advantage

of the State Bar’s Law Practice Management services and recommendations

with respect to internal office procedures, client files and case tracking

procedures. See In the Matter of Adams, 291 Ga. 173 (729 SE2d 313) (2012).

Although other jurisdictions occasionally have disciplined lawyers more

severely for improper disclosures of client confidences, we note that those cases

involved numerous clients and violations of other rules, see Office of Lawyer

Regulation v. Peshek, 334 Wis.2d 373 (798 NW2d 879 (2011) (60-day

suspension), or the disclosure of especially sensitive information that posed

serious harm or potential harm to the client, see In re Quillinan, 20 DB Rptr. 288

(Ore.     Disp.    Bd.    2006)     (90-day     suspension),       available     at

www.osbar.org/_docs/dbreport/dbr20.pdf. In this case, the improper disclosure

of confidential information was isolated and limited to a single client, it does not

                                         6
appear that the information worked or threatened substantial harm to the

interests of the client, and there are significant mitigating circumstances.

Accordingly, we hereby order that Skinner receive a public reprimand in

accordance with Bar Rules 4-102 (b) (3) and 4-220 (c), and we order that she

consult with the Law Practice Management Program of the State Bar as set forth

above and implement its suggestions in her law practice.

     Public reprimand. All the Justices concur.



                           Decided May 19, 2014.

     Public reprimand.

     Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman,

Assistant General Counsel State Bar, for State Bar of Georgia.

     William H. Noland, for Skinner.




                                       7